Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record a method for providing a device independent total spectral radiance factor of a sample, the method comprising: 
obtaining, using a light measurement instrument, a first measurement of the sample under at least one illuminant that excludes UV spectral radiance; 
obtaining, using a light measurement instrument, a second measurement of the sample under at least one illuminant that provides a UV excited spectral radiance;
obtaining a compensation value for the UV excited spectral radiance measurement; 
accessing a standard illumination profile from a pre-defined list of standard illuminant profiles; 
calculating, as an updated second measurement value, the quotient of the product of the compensation value and the second measurement value divided by the accessed standard illumination profile; 
determining the total spectral radiance factor value for the sample by using the first and updated second measurement value; and 
outputting the total spectral radiance factor value.
Regarding claim 12, none of the prior art of record a method for providing a system for providing a device independent total spectral radiance factor of a sample, the system comprising: 
at least two illumination sources, wherein a wavelength range of the first of the at least two illumination sources does not overlap with a wavelength range of a second illumination of the at least two illumination sources; 
a light measurement device configured to output a value in response to light incident thereupon; 
a processor configured to execute code stored on a memory thereof to: 
receive a first measurement of a sample under the first of the at least two illumination sources;
 receive a second measurement of the sample under the second of the at least two illumination sources; obtain a compensation value; 
access a standard illumination profile; 
calculate a total spectral radiance factor value for the sample by obtaining the sum of the first measurement and the quotient of the product of the compensation value and the second measurement value divided by the accessed illumination profile; and
output the calculated total spectral radiance factor value.

Regarding claim 15, none of the prior art of record a method for providing a method for providing a device independent total spectral radiance factor of a sample, the method comprising: 

applying a UV bandpass filter to the at least one illuminant; 
obtaining, using a light measurement instrument, a second measurement of the sample using the illuminant configured with the UV bandpass filter; 
obtaining a compensation value for the UV excited spectral radiance measurement using the first measurement; 
accessing a standard illumination profile from a pre-defined list of standard illuminant profiles; 
calculating a total spectral radiance factor value for the sample by obtaining the sum of the first measurement and the quotient of the product of the compensation value and the second measurement value divided by the accessed standard illumination profile; and outputting the total spectral radiance factor value.
	References such as Xu et al. (US 9291564 B2; March 22, 2016) discloses a method for aligning measurements of fluorescent spectral radiance factors taken by a first instrument with measurements of fluorescent spectral radiance factors taken by a second instrument, the method comprising: obtaining a fluorescent spectral radiance factor of a reference fluorescent sample, as measured by the first instrument;  obtaining the fluorescent spectral radiance factor of the reference fluorescent sample, as measured by the second instrument;  obtaining a fluorescent spectral radiance factor of a test fluorescent sample, as measured by the first instrument;  and estimating the fluorescent spectral radiance factor of the test fluorescent sample that would be measured by the second instrument, based on the fluorescent spectral radiance factor 
	However, Xu does not disclose the abovementioned limitations.  
	The balance of claims are allowable for at least the abovementioned reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884